PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/669,847
Filing Date: 4 Aug 2017
Appellant(s): Dawes, Paul



__________________
Erin Caldwell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/8/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues in the 2nd paragraph of page 4 that Campbell does not teach “receive…via a first streaming protocol” and “send…via a second streaming protocol,” as in claim 1. The examiner respectfully disagrees. The claims as presented states first and second streaming protocols, but the claims don’t state that the first and second streaming protocols must be different protocols. A first streaming protocol is inherently used in Campbell to receive streamed event data from a camera at a premises in order to allow viewing of the data by a client (the on premises wireless server can then be used to transmit the first surveillance data. In an embodiment, the first surveillance data can be a streaming digital signal, a streaming analog signal, a sequence of still photographic images, such as images taken quickly by a digital camera, or combinations thereof, see Col. 4, lines 17-22). Campbell further teaches that the event data can be sent via a streaming protocol to allow viewing of the premises anywhere in the world via different computing devices (One or more client devices can be located remote from the premises or the one or more networked servers. A client device could be in a different country than the premises being monitored. For example, a camera could monitor a premises located in the United States, while a user in the Netherlands could remotely monitor the premises using a client device. A plurality of client devices could connect to the second network through multiple gateway protocols simultaneously. For example, a single user could simultaneously access the second network using both a cellular telephone and a personal computer, or multiple users could simultaneously access the second network through multiple gateway protocols, see Col. 6, lines 6-17). 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YONG HANG JIANG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        
Conferees:
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689           
                                                                                                                                                                                             /BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.